Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 24-29 and 38-41 are allowed.
Regarding claims 24-29, the prior art does not teach, “wherein a spindle engages through the opening at the second end of the interface region, wherein the spindle comprises an external thread and/or the opening comprises an internal thread.” Though threading for positioning is known in the art and even taught by US 5325734 (herein Jordan) (threaded bore 30, Col. 2, Line 66), this thread of Jordan is for screw 22 and not the body of a spindle that goes through the opening of body 20. 
Regarding claims 38-40, the prior art does not teach, “wherein the fastening mechanism is attached to the axle body part so as to be offset by a holder distance from the pole wheel in an axial direction predetermined by the axis of rotation of the axle body part, and wherein the ratio between holder distance and the thickness of the pole wheel measured in the axial direction is between 0.75 and 5.” Jordan teaches fastening mechanism and pole wheel as rejected in claim 17 in Office Action filed 4/29/2022, but does not explicitly relate a holder distance and pole wheel thickness into a ratio.
Claim 41 is allowed. The prior art does not teach, “an axle body part and a further axle body part which is connected to the pole wheel in a rotationally fixed manner, wherein the further axle body part is mounted so as to be rotatable with respect to the axle body part about an axis of rotation.” While Jordan teaches many limitations of the present embodiment, Jordan only teaches axle attachment 42 that does not rotate with pole wheel.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852